                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ALEXIS PINA,

       Plaintiff,

v.                                                              Case No: 8:18-cv-724-T-36CPT

MARCVAN RESTAURANTS, INC. and
SHEAK NEEROOA,

      Defendants.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on November 1, 2018 (Doc. 28). In the Report and

Recommendation, Magistrate Judge Tuite recommends that the Court grant the parties' Joint

Motion for Approval of Settlement (Doc. 27). All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1). On November 1, 2018, the parties filed a Joint Notice of Non-Objection (Doc. 29).

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 28) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
       (2)    The parties’ Joint Motion for Approval of Settlement (Doc. 27) is GRANTED.

              The Settlement Agreements (Doc. 27 - Exhibits A and B) are APPROVED, as they

              constitute a fair and reasonable resolution of a bona fide dispute.

       (3)    This action is DISMISSED, with prejudice.

       (4)    The Clerk is directed to terminate all pending motions and deadlines and close this

              file.

       DONE AND ORDERED in Tampa, Florida on November 2, 2018.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                                2
